Citation Nr: 1120626	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected urinary incontinence secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal condition secondary to PTSD.

4.  Entitlement to service connection for a sleep disorder secondary to PTSD.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a skin condition on the chest, back, and arms.

10.  Entitlement to service connection for migraine headaches, including as secondary to all service-connected disabilities.

11.  Entitlement to service connection for an eye condition, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an April 2005 rating decision, the RO, inter alia, denied service connection for PTSD, a gastrointestinal condition, a back condition, bilateral hearing loss, tinnitus, a sleep disorder, and a skin condition.  In a July 2005 rating decision, the RO, inter alia, granted service connection for urinary incontinence, assigning a 20 percent disability rating.  In a September 2007 rating decision, the RO denied service connection for migraine headaches and an eye condition.

In a May 2008 decision, the Board denied the claims, inter alia, for PTSD, right ear hearing loss, tinnitus, a gastrointestinal condition, a back condition, a skin condition, and a sleep disorder, in addition to remanding the claims for service connection for left ear hearing loss and an increased rating for service-connected urinary incontinence for additional development and due process concerns.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 memorandum decision, the Court vacated and remanded the issues of PTSD, right ear hearing loss, tinnitus, a gastrointestinal condition secondary to PTSD, a back condition, a skin condition, and a sleep disorder secondary to PTSD.  

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for PTSD as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims for service connection for an acquired psychiatric disorder, to include PTSD; a gastrointestinal condition; a sleep disorder; a back disability; right ear hearing loss; left ear hearing loss; tinnitus; migraine headaches; and an eye condition; and an increased rating for service-connected urinary incontinence are REMANDED to the Department of Veterans Affairs Regional Office.

The the issues of increased rating for diabetes mellitus and hypertension and service connection on a direct basis for a gastrointestinal condition and a sleep disorder appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See letters from the Veteran's representative dated October 2010, February 2011, and April 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDING OF FACT

A skin condition did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having actinic keratosis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that the medical evidence from service does not show that his skin condition had its onset in service.  

Service treatment records are silent for any findings or treatment of a skin condition.  Separation examination reported the Veteran's physical condition, including skin, as normal.  In his Report of Medical History at separation, the Veteran denied having any skin diseases.  

Post-service private and VA treatment records show that the Veteran was first treated for a skin rash in November 2005.  There is no indication that the Veteran received prior treatment for this condition.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record showing that the Veteran's skin condition had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his skin condition make no mention of any link between this condition and service.  

The Veteran also claims that his skin condition was caused by exposure to Agent Orange while he was in Vietnam.  A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  

Although the Veteran did serve in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the Veteran's diagnosed skin condition is not a presumptive disability based on exposure to Agent Orange.  The Veteran has been diagnosed as having actinic keratosis and was noted to also have dermatitis and folliculitis.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Furthermore, there is no competent medical evidence of record showing that Agent Orange caused the Veteran's skin condition.  Thus, service connection, as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in September 2004 and March 2006 and the claim was readjudicated in May 2007 and September 2007 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's skin condition is associated with an established event, injury, or disease in service; or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a skin condition on the chest, back, and arms is denied.

REMAND

The issues of service connection for left ear hearing loss and increased rating for service-connected urinary incontinence were remanded by the Board in May 2008 for additional development; however, the case was sent to the Court before any development in accordance to the Board remand could be undertaken.  Therefore, these issues are again remanded for the development previously requested by the Board.

Review of the evidence of record shows that a letter from the Veteran's private physician dated April 2004 stated that the Veteran complained of having a slight increase in urinary frequency and nocturia.  During the May 2005 VA examination, the Veteran was found to have incontinence of urine, that is urge incontinence; however, the examiner did not indicate the severity of the Veteran's condition.  In the March 2006 substantive appeal, the Veteran stated that he had leakage that required absorbent materials and that he must awake frequently to void at night.  Accordingly, as the record lacks specific evidence of the current severity of the Veteran's urinary incontinence necessary to make a determination on whether he is entitled to a higher rating, a VA examination and opinion are required on remand in order to obtain a definitive medical opinion as to the severity of his urinary incontinence.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

A VA examination is also required for the claim for service connection for left ear hearing loss on the basis of aggravation.  The record shows that the Veteran was found to have defective hearing upon entrance to service with pure tone threshold, in decibels, of 40 at 4000Hz.  At separation, the Veteran's pure tone threshold at 4000Hz increased to 50 decibels and the Veteran was diagnosed as having partial deafness in the left ear.  The Veteran should be scheduled for a VA examination to obtain a medical opinion to determine whether his preexisting left ear hearing loss was aggravated during service, beyond the natural progression of that disorder.  Id.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Post-service medical records show that the Veteran has been treated for bilateral hearing loss and has been fitted with hearing aids.  His private physician stated that the Veteran had progressive hearing loss since service.  A VA medical opinion should also be obtained to determine whether the Veteran's current left ear hearing loss was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).    

A VA examination is also necessary for right ear hearing loss and tinnitus.  The evidence of record shows that the Veteran received treatment for hearing loss and tinnitus following service.  In a letter dated November 2004, the Veteran's private physician stated that the Veteran was found to have progressive hearing loss since service, about 1970, during which he was noted to have a lot of noise exposure.  The Veteran was also found to have tinnitus, which he described as crickets.  In light of the physician's findings, the Veteran should be afforded a VA examination to determine whether any current right ear hearing loss and tinnitus developed as a result of his noise exposure during service.  A medical opinion is necessary to decide the case.  38 C.F.R. § 3.159(c)(4).

The Veteran is claiming that his migraines are secondary to his service-connected disabilities.  During VA treatment for headaches in October 2010, the Veteran reported that he was suffering from more headaches and he did not know why.  It was noted that the Veteran was having trouble controlling his blood pressure.  The Veteran is currently service-connected for nephropathy with hypertension.  In light of the October 2010 VA treatment report which may suggest a possible link between the Veteran's uncontrolled blood pressure and headaches, the Veteran should be afforded a VA examination to determine whether his current migraine headaches are related to his service-connected disabilities, including nephropathy with hypertension.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  A medical opinion is necessary to decide the case.  38 C.F.R. §§ 3.159(c)(4).

The Veteran was afforded a VA examination in June 2007 in connection with his claim for an eye condition, including as secondary to service-connected diabetes mellitus.  Following a review of the claims file and examination, the Veteran was diagnosed as having open angle glaucoma.  The examiner opined that this type of glaucoma was not caused by diabetes mellitus.  The examiner explained that neovascular glaucoma is found in conditions of advanced diabetic retinopathy and caused by diabetes, but the Veteran did not have this condition.  Although the examiner provided an opinion that the Veteran's service-connected diabetes mellitus did not cause his diagnosed glaucoma, no opinion was provided stating whether the Veteran's diabetes mellitus aggravated his glaucoma.  As the Veteran is claiming that his eye condition is caused by his service-connected diabetes mellitus, the opinion should adequately address secondary service connection.

Regarding the Veteran's claim for PTSD, the U.S. Army and Joint Services Records Research Center (JSRRC) did not consider the Veteran's December 2004 statement regarding his experiences in Vietnam in rendering the February 2006 formal finding of lack of information required to verify stressors.  In the December 2004 statement, the Veteran described multiple stressful events that occurred during his service in Vietnam.  Therefore, the JSRRC should carefully consider the Veteran's statement on remand and attempt to verify his described alleged stressors.

The medical evidence shows that during a January 2008 neuropsychology consult, it was noted in the psychiatric history portion of the report that the Veteran suffered from PTSD and was found to be moderately depressed.  As previously stated, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.  Clemons, 23 Vet. App. at 1.  

The record does not currently contain a formal psychiatric evaluation nor does it contain evidence of a diagnosis of PTSD aside from the January 2008 psychiatric history.  Therefore, the Board finds that an examination is necessary in this case to properly assess the Veteran's psychiatric condition and a medical opinion is necessary to determine if any acquired psychiatric disorder is related to service, including any confirmed stressor.  38 C.F.R. § 3.159(c)(4).  

The Veteran is currently diagnosed as having chronic low back pain.  Post-service private and VA treatment records show that the Veteran incurred a back injury caused by a motor vehicle accident in January 2000.  In correspondence of record submitted with his May 2004 application for benefits, the Veteran stated that sometimes he humped ammunition from underground bunkers and worked in the motor pool lifting heavy equipment that put a great deal of demand on his feet.  He also stated that he had constant problems with his feet since then and just lived with the condition.  His back also tightened up on him all the time and he had to sleep on a water bed to help the pain and so he could walk the next day.  The Veteran is competent to report his activities during service and symptoms and generally observable conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, given the Veteran's lay statement and his current back disability, an examination is necessary in this case in order to determine the nature and etiology of the Veteran's claimed back disability.  38 C.F.R. § 3.159(c)(4).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Regarding the claims for service connection for a gastrointestinal condition and a sleep disorder, the Veteran asserts that it is secondary to PTSD.  As the Veteran's claims for a gastrointestinal condition and a sleep disorder would be affected by a finding of service connection for an acquired psychiatric disorder, the Board finds that they are inextricably intertwined and must defer consideration of these issues at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran should also be asked to identify any treatment providers for the conditions on appeal and appropriate action should be taken to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for an acquired psychiatric disorder, to include PTSD; a gastrointestinal condition; a sleep disorder; a back disability; right ear hearing loss; left ear hearing loss; tinnitus; migraine headaches; and an eye condition; or urinary incontinence since February 2008.  After securing the necessary release, the take appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected urinary incontinence.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should determine whether the disability requires the use of an appliance or wearing of absorbent materials.  If the wearing of absorbent materials is required, determine the frequency with which the materials must be changed.  If the disability results in urinary frequency, determine daytime voiding interval and the number of times per night it causes the Veteran to awaken to void.  The examiner should describe the impact of the service-connected recurrent urinary tract infection on the Veteran's employment and daily life.  

3.  Schedule the Veteran for an audiological VA examination to determine whether the current nature and likely etiology of his left and right ear hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current hearing loss of the right ear and tinnitus had their onset during active service, or are related to any in-service disease or injury.  

In addition, based on the examination and review of the record, the examiner is requested to answer the following questions regarding hearing loss of the left ear:  

(a) Is it at least as likely as not that the Veteran's left ear hearing loss was aggravated to a permanent degree during service beyond that which would have been expected given the normal progression of the disability?

(b) If the answer is no, is it at least as likely as not that the hearing loss of the left ear had its onset during service?  

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's migraine headaches.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report.  

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed migraine headaches is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed migraine headaches was caused by any of the service-connected disabilities, including nephropathy with hypertension?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected disabilities, including nephropathy with hypertension, aggravated the Veteran's migraine headaches?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of migraine headaches (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's eye condition.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report.  

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed eye condition is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed eye condition was caused by the service-connected diabetes mellitus?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected diabetes mellitus aggravated the Veteran's eye condition?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of eye condition (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Request that U.S. Army and Joint Services Records Research Center (JSRRC) provide any available information which might corroborate the Veteran's alleged in-service stressors that are described in his December 2004 statement.  If further information regarding the claimed stressors is required from the Veteran, such development should be arranged.  

7.  After completion stressor development as directed above, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether he has PTSD related to service.

a.  Prior to the examination, specify for the examiner the stressors that are established by the record.  The claims file should be made available to the examiner for review.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the claimed in-service stressors found to be sufficient to produce PTSD by the examiner.

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative. 

8.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's current back disability.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's back disability had its onset during active service or is related to any in-service disease or injury.  The examiner is asked to specifically consider the January 2000 motor vehicle accident.

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

9.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


